             Case 2:18-cv-00262-TSZ Document 103 Filed 05/06/20 Page 1 of 1



 1

 2                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 3                                   AT SEATTLE
 4
       BRENDA TAYLOR, individually and
 5     as Executor of the Estate of Che Andre
       Taylor, et al.,
 6
                            Plaintiffs,               C18-262 TSZ
 7
           v.                                         MINUTE ORDER
 8
       CITY OF SEATTLE, et al.,
 9
                            Defendants.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12        (1)    Pursuant to General Order No. 07-20, which in response to the outbreak of
   Coronavirus Disease 2019 continues all civil and criminal in-person hearings and trial
13 dates scheduled to occur before July 1, 2020, the trial date of June 22, 2020, is
   STRICKEN. The Pretrial Conference remains set for June 12, 2020, at 1:30 p.m., and
14 counsel will be advised by email concerning how to participate. All deadlines set forth in
   the Minute Order entered April 8, 2019, docket no. 39, remain in full force and effect.
15
          (2)    Defendants are DIRECTED to file, within seven (7) days of the date of this
16 Minute  Order, a transcript of the recording described in their Notice of Filing Paper or
   Physical Materials With the Clerk dated April 24, 2020, docket no. 96, as the “first
17 2 minutes and 45 seconds of the video ‘Officer Johnson Rear Camera Transport to HQ,’
   bates number CITY0000405.”
18
            (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 6th day of May, 2020.
20
                                                     William M. McCool
21                                                   Clerk
22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
